This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1558

                                  In re the Marriage of:

             Rosalyn LaRae Johnson, f/k/a Rosalyn LaRae Foster, petitioner,
                                      Appellant,

                                            vs.

                                    Larry Dean Foster,
                                       Respondent.

                                  Filed July 18, 2016
                                Reversed and remanded
                                Smith, Tracy M., Judge

                              Ramsey County District Court
                                File No. 62-FA-08-581

Christopher Zewiske, Ormond & Zewiske, Minneapolis, Minnesota (for appellant)

Mark Nygaard, Nygaard & Longe Law Office, Little Canada, Minnesota (for respondent)

       Considered and decided by Reilly, Presiding Judge; Worke, Judge; and Smith,

Tracy M., Judge.

                         UNPUBLISHED OPINION

SMITH, TRACY M., Judge

       Appellant Rosalyn Johnson appeals the district court’s order denying her motion to

modify respondent Larry Foster’s spousal-maintenance obligation and for need-based

attorney fees. The district court held that it lacked authority to consider Johnson’s motion
to modify spousal maintenance because, the court determined, the motion was brought after

Foster’s obligation had ended. Because the district court erred when it determined that it

lacked authority to hear Johnson’s motion, and because the district court did not develop a

sufficient record for appellate review of Johnson’s motion for need-based attorney fees, we

reverse and remand.

                                          FACTS

       The parties’ marriage was dissolved by judgment and decree entered on May 12,

2009. Johnson was awarded spousal maintenance, and paragraph 11 of the judgment and

decree describes the maintenance obligation as follows:

                     Commencing effective April 1, 2009, as and for
              permanent spousal maintenance, Respondent shall pay to
              Petitioner the sum of $4,000 per month, payable in two equal
              installments on the first and fifteenth days of each month, until
              the earlier of the following events:
                              (a) Death of Petitioner;
                              (b) Death of Respondent;
                              (c) Remarriage of Petitioner;
                              (d) 72 months from entry of the Judgment and
              Decree; or
                              (e) Further order of the Court.

The judgment and decree further provides that the district court retains jurisdiction to

enforce the maintenance obligation.

       Although Foster brought two motions challenging other aspects of the district

court’s judgment and decree, he did not challenge paragraph 11 regarding spousal

maintenance. The district court filed two orders addressing Foster’s motions.

       Foster appealed the judgment and decree. The parties mediated the appeal and

entered into a settlement agreement. In the settlement agreement, the parties agreed “to


                                             2
clarify that this is a temporary and rehabilitative award of spousal maintenance for six

years, and [Johnson] is under an obligation to follow through with her educational and

other plans to enhance her earning capacity.”

       The district court filed an order and entered judgment implementing the parties’

mediated settlement agreement. The district court found that the “parties agreed to clarify

that [Johnson] was awarded a temporary and rehabilitative award of spousal maintenance

for six years, and that [Johnson] is under an obligation to follow through with her

educational and other plans to enhance her earning capacity.” The district court ordered

that

              paragraph 11 of the Judgment and Decree entered on the 12th
              of May, 2009, as modified by subsequent Orders[,] shall be
              clarified to reflect that the award of spousal maintenance from
              [Foster] to [Johnson] is temporary and rehabilitative in nature,
              and that [Johnson] is under an obligation to follow through
              with her educational and other plans to enhance her earning
              capacity.

(Emphasis added.) Based on the settlement, Foster’s appeal was dismissed. Neither

Johnson nor Foster sought relief from the district court’s postsettlement order.

       Some five years later, on March 27, 2015, Johnson moved for modification of

spousal maintenance due to her “inability to rehabilitate.” Johnson also moved for need-

based attorney fees. Foster responded that Johnson’s motion was untimely because he had

made his final maintenance payment on March 15, 2015, satisfying his obligation, and

therefore the district court lacked authority to hear the motion.1 According to Foster, his


1
 As explained below, when a spousal-maintenance award requires payments to be made
on the first and fifteenth day of each month for a specified period, the district court’s

                                             3
maintenance obligation began on April 1, 2009 and the parties’ settlement agreement

clarified that his obligation was to terminate “six years” after that date, in other words on

March 15, 2015. Johnson, on the other hand, argued that Foster’s payment obligation was

to terminate “72 months from the date of entry [of judgment]” as provided in paragraph 11

of the original judgment and decree, which she calculated as lasting until April 2015.

       The district court denied Johnson’s motion to modify the support award and for

need-based attorney fees. The district court agreed with Foster’s analysis and determined

that the maintenance obligation expired when he made the payment on March 15, 2015.

The district court concluded that, because the maintenance obligation had ended, it lacked

authority to hear Johnson’s motion filed on March 27. The district court also concluded

that there was no reservation of jurisdiction because the reservation’s purpose was limited

to “enforc[ing] [Foster’s] obligation to pay [Johnson].” In addition, the district court

summarily denied Johnson’s request for need-based attorney fees.

       Johnson appeals.

                                     DECISION

                                             I.

       Johnson contends that the district court erred when it concluded that Foster’s

maintenance obligation expired on March 15, 2015 and that it therefore lacked authority to

hear her motion filed on March 27. Generally, we review a district court’s decision



authority to consider a motion to modify ends when the obligor has made the final payment
on the fifteenth day of the last month, fully satisfying the obligation. Moore v. Moore, 734
N.W.2d 285, 285, 289 (Minn. App. 2007), review denied (Minn. Sept. 18, 2007).

                                             4
regarding whether to modify a maintenance award for an abuse of discretion. Hecker v.

Hecker, 568 N.W.2d 705, 710 (Minn. 1997). A district court’s authority to hear a motion

to modify spousal maintenance raises an issue of law that we review de novo. See Gossman

v. Gossman, 847 N.W.2d 718, 721 (Minn. App. 2014) (stating that this court reviews issues

of a district court’s “jurisdiction” over spousal maintenance de novo).2

       “Once maintenance payments end, the [district] court is without jurisdiction to

modify maintenance.” Loo, 520 N.W.2d at 745; see Diedrich v. Diedrich, 424 N.W.2d

580, 583 (Minn. App. 1988) (“Generally, if the maintenance obligation terminates under

the terms of the original decree, and the [district] court has not expressly reserved

jurisdiction, the [district] court is thereafter without jurisdiction to modify.”). As we

explained in Moore, the district court’s authority can end mid-month:

              [W]hen a dissolution judgment requires spousal-maintenance
              payments to be made on the first and fifteenth day of each
              month for a specified period and does not otherwise reserve
              maintenance and the obligor makes the payments as required,
              the maintenance obligation expires when the last payment is
              made and the district court has no authority to address a motion
              to modify maintenance that is made after the maintenance
              obligation expires.

734 N.W.2d at 288-89 (footnote omitted).


2
  The district court determined that it lacked “authority” to hear the motion to modify. As
the district court observed, the supreme court has used the term “jurisdiction” in this
context, see, e.g., Loo v. Loo, 520 N.W.2d 740, 745 (Minn. 1994), but the term “authority”
might better apply, see Moore, 734 N.W.2d at 287 n.1 (noting that “courts and parties often
use concepts and language associated with ‘jurisdiction’ imprecisely to refer to, among
other things, nonjurisdictional claims-processing rules or nonjurisdictional limits on a
court’s authority to address a question”). The distinction does not matter to this case, and
we refer to a district court’s lack of “authority” to hear a motion for maintenance
modification when the maintenance obligation has terminated.

                                             5
       The dispositive issue in this case is whether Foster’s spousal-maintenance

obligation ended on March 15 or at some point beyond March 2015. Foster contends that

the mediated settlement agreement controls the maintenance award’s duration, and that

under that agreement his obligation ended on March 15, 2015, “six years” after

commencing on April 1, 2009. Johnson, on the other hand, argues that the spousal-

maintenance obligation ended on April 15, 2015 under the original judgment and decree

and that the mediated settlement agreement did not amend that termination date.3

Effect of the mediated settlement agreement on the maintenance award

       The parties do not cite, and research has not revealed, any case addressing the effect

of a postsettlement order on a mediated settlement agreement entered into at the appellate

level. At the district court level

              when a judgment and decree is entered based upon a
              stipulation . . . the stipulation is merged into the judgment and
              decree and the stipulation cannot thereafter be the target of
              attack by a party seeking relief from the judgment and decree.
              The sole relief from the judgment and decree lies in meeting
              the requirements of Minn. Stat. § 518.145, subd. 2.

Shirk v. Shirk, 561 N.W.2d 519, 522 (Minn. 1997); see Minn. Stat. § 518.145, subd. 2

(2014) (identifying bases for reopening judgments and decrees). While reopening the

parties’ judgment and decree is not at issue here, we see no reason to distinguish situations

involving an order or judgment that is the result of a mediated settlement agreement



3
  Seventy-two months from the entry of judgment and decree would be May 12, 2015.
Johnson apparently concedes, however, that the monthly maintenance obligation, even
under her theory, lasted only through April 2015. The difference is irrelevant to our
decision.

                                             6
reached by the parties at the appellate level from an order or judgment that is the result of

an agreement reached by the parties in the district court.

       In ruling that it lacked authority to amend, the district court relied on the mediated

settlement agreement to conclude that Foster’s maintenance obligation had expired on

March 15, 2015 and that it therefore lacked authority to hear Johnson’s March 27 motion.

However, because the mediated settlement agreement merged into the postsettlement order

and judgment and no relief was sought from that order, the district court should have looked

to the postsettlement order when determining termination of the spousal-maintenance

obligation. See Shirk, 561 N.W.2d at 522.

       In the postsettlement order, the district court found that “the parties agreed to clarify

that [Johnson] was awarded a temporary and rehabilitative award of spousal maintenance

for six years, and that [Johnson] is under an obligation to follow through with her

educational and other plans to enhance her earning capacity.” The district court ordered

that paragraph 11 of the original judgment and decree “shall be clarified to reflect that the

award of spousal maintenance from [Foster] to [Johnson] is temporary and rehabilitative

in nature, and that [Johnson] is under an obligation to follow through with her educational

and other plans to enhance her earning capacity.” (Emphasis added.) The district court’s

postsettlement order did not amend the original spousal-maintenance award’s termination

provision.   As such, the original judgment and decree’s spousal-maintenance-award

language controls.




                                               7
Interpretation of the original judgment and decree’s spousal-maintenance award

       We turn now to the spousal-maintenance award in the parties’ original judgment

and decree. Johnson contends that the district court’s decision rests on an “incorrect and

incomplete analysis of the Judgment and Decree” and that the correct conclusion is that

maintenance did not expire until April 15, 2015. Johnson appears to argue that the

judgment and decree’s spousal-maintenance award is ambiguous. “Whether a dissolution

judgment is ambiguous is a legal question.” Tarlan v. Sorensen, 702 N.W.2d 915, 919

(Minn. App. 2005). “[I]f language is reasonably subject to more than one interpretation,

there is ambiguity.” Halverson v. Halverson, 381 N.W.2d 69, 71 (Minn. App. 1986).

       Johnson is incorrect that the language of the termination provision is ambiguous,

but we agree with her ultimate conclusion that Foster’s spousal-maintenance obligation

lasted beyond March 2015. The spousal-maintenance award’s start and end dates are not

susceptible to more than one interpretation. Foster’s obligation to pay began on April 1,

2009 and was to last until the “earlier” of a series of possible events, one of which was “72

months from entry of the Judgment and Decree.” This language remains unchanged.

Judgment was entered on May 12, 2009. Seventy-two months from the date of entry ran

beyond March 2015. Because Johnson made her motion on March 27, 2015—before the

maintenance obligation expired—the district court had authority to hear Johnson’s motion.4

See Loo, 520 N.W.2d at 745.


4
  Foster spends considerable time arguing that Johnson “did know” that the payment
obligation expired in March 2015 because she was trying to file a “placeholder motion”
that month, to be heard later. What Johnson subjectively believed about the maintenance
award’s termination date is irrelevant, however, because the award’s unambiguous terms

                                             8
       The district court erred when it concluded that it lacked authority to hear Johnson’s

motion. Because our decision on this point is dispositive, we do not consider Johnson’s

argument that the maintenance award’s reservation of jurisdiction provided another basis

for the district court to hear her motion.

                                              II.

       Johnson also argues that the district court abused its discretion when it denied her

motion for need-based attorney fees. A district court “shall” award need-based attorney

fees if (1) the requesting party is asserting her rights in good faith, (2) the party from whom

fees are sought is able to pay, and (3) the requesting party is unable to pay. Minn. Stat.

§ 518.14, subd. 1 (2014). “The standard of review for an appellate court examining an

award of attorney fees is whether the district court abused its discretion.” Gully v. Gully,

599 N.W.2d 814, 825 (Minn. 1999).

       The district court summarily denied Johnson’s motion for need-based attorney fees

without findings or other analysis. Without findings of fact or other discussion, we cannot

review the district court’s decision for an abuse of discretion. See Hemmingsen v.

Hemmingsen, 767 N.W.2d 711, 720 (Minn. App. 2009) (“We conclude that the findings

about appellant’s means to pay the attorney fees are inadequate because we cannot

determine how the district court assessed appellant’s means. We therefore remand for

additional findings.”), review granted (Minn. Sept. 29, 2009), and appeal dismissed (Minn.

Feb. 1, 2010); see also Stich v. Stich, 435 N.W.2d 52, 53 (Minn. 1989) (stating that


provide that the obligation was to end 72 months from the date of entry of judgment, i.e.,
beyond March 2015.

                                              9
“[e]ffective appellate review” of a district court’s exercise of discretion “is possible only

when the [district] court has issued sufficiently detailed findings”).

       We therefore reverse the district court’s determination that it lacked authority to

address Johnson’s motion to modify spousal maintenance and remand for the district court

to both address the merits of that motion and make findings addressing Johnson’s motion

for need-based attorney fees.       Whether to reopen the record on remand shall be

discretionary with the district court.

       Reversed and remanded.




                                             10